ORDER

PER CURIAM.
Zebunnisa Habib (Mother) appeals the judgment of the Circuit Court of St. Louis County modifying the child support obligation of Robert Bradley Ray (Father) in accordance with a proposed modification order issued by the Department of Social Services, Family Support Division (FSD). Mother argues that the trial court erred in approving the FSD’s proposed modification because: (1) Father failed to prove a change of circumstances warranting modification; (2) the FSD improperly calculated Father’s income; and (3) the FSD erroneously imputed income to Mother.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).